      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 1 of 11 PageID #:1



                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ZHI HU,
                                                     Case No. 1:18-cv-07519
                        Plaintiff,
                                                     JURY TRIAL DEMANDED
        v.

 THE PARTNERSHIP OR
 UNINCORPORATED ASSOCIATION
 ON SCHEDULE “A,”

                        Defendant.



                                          COMPLAINT

       Plaintiff, Zhi Hu (“Plaintiff”), by and through Getech Law LLC, files this complaint

against the partnership or unincorporated association identified on Schedule A, attached hereto

(named, “Defendant”), and would show as follows:



                                            PARTIES

       1.      Plaintiff, Zhi Hu, is an individual, residing at Guangzhou, Guangdong, China.

       2.      On information and belief, Defendant who operates the Internet Store through the

Walmart.com online marketplace, identified on Schedule A, is a resident of China.



                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1051 et eq. and

28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this

action that arises under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because



                                                 1
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 2 of 11 PageID #:2



the state law claims are so related to the federal claims that they form part of the same case or

controversy and derive from a common nucleus of operative facts.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as the Defendant has

committed the acts as described herein within this judicial district.

        5.       Upon information and belief, the Defendant is subject to this Court’s specific and

general jurisdiction due to at least their substantial business in the forum, this business includes:

(i) at least a portion of the acts complained; (ii) regularly conducting or soliciting business,

and/or deriving substantial revenue from goods and services provided to individuals in Illinois

and in this Judicial District; and (iii) directly targeting consumers in the United States, including

Illinois, through Internet stores operating under the Walmart.com seller account identified in

Schedule A attached hereto, including selling, offering for sale, and shipping counterfeit goods,

including specifically selling the counterfeit goods ordered on Plaintiff’s behalf to a resident of

this District.



                                         BACKGROUND

        6.       Since 2015, Zhi Hu has been engaged in the design, distribution, and sale of

undergarments and related products.

        7.       The LELINTA and SAYFUT brands are high-volume brands serving a cultivated

market, and Zhi Hu spends considerable resources marketing and protecting them.

        8.       Zhi Hu has registered the LELINTA and SAYFUT trademarks with the United

States Patent and Trademark Office (“USPTO”). Zhi Hu uses these trademarks in connection

with the marketing of their various under and outerwear products, including the following as

registered with the USPTO:



                                                  2
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 3 of 11 PageID #:3




 Registration                    Trademark                              Good and Services
  Number
                                                                 IC 025:

                                                                 For: Clothing extenders for
  5,223,837
                                                                 corset, shapewear, T-shirt, bikini,
                                                                 underwear, shorts, socks,
                                                                 underpants.
                                                                 IC 025:

                                                                 For: Bodices; Body shapers;
                                                                 Bras; Clothing for babies,
                                                                 toddlers and children, treated
                                                                 with fire and heat retardants,
                                                                 namely, pajamas, jackets, shirts,
  4,881,066
                                                                 pants, jumpers; Corsets; Gloves
                                                                 for apparel; Hats; Jackets;
                                                                 Lingerie; Masquerade costumes;
                                                                 Scarfs; Skirts and dresses;
                                                                 Sleepwear; Socks; Swimsuits;
                                                                 Tights; Trousers; Underclothing;
                                                                 Vests; Yoga pants.


       9.       The Above registrations for the Plaintiff show Zhi Hu is the exclusive holder of

U.S. Trademark Registration No. 5,223,837 (“LELINTA”), and 4,881,066 (“SAYFUT”) with all

rights of enforcement. The Registration is valid, subsisting, and in full force and effect. A true

and correct copy of the federal trademark registration certificate for the mark is attached hereto

as Exhibit A and Exhibit B.

       10.      In relation to the Zhi Hu’s under and outerwear products, Plaintiff has used the

SAYFUT mark continuously in commerce since at least March of 2015, and the LELINTA mark

continuously in commerce since at least August of 2015.




                                                  3
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 4 of 11 PageID #:4



       11.     Plaintiff files this action to stop online counterfeiters from injuring Plaintiff’s

reputation and goodwill by selling and/or offering for sale products in connection with Plaintiff’s

LELINTA and SAYFUT trademarks.

       12.     The LELINTA and SAYFUT trademarks are distinctive and identify the

merchandise as goods from the Plaintiff. The registrations for the LELINTA and SAYFUT

trademarks constitute prima facie evidence of validity and of Plaintiff’s exclusive right to use the

trademarks pursuant to 15 U.S.C. § 1057 (b).

       13.     The Defendant has created a Walmart.com seller account and designed it to

appear to be selling genuine Plaintiff products, while selling counterfeit versions of Plaintiff’s

products. They share several distinct and unique features such as usage of the trademarked

names in the item listings and product descriptions. This establishes a logical relationship

between them suggesting that Defendant’s illegal operations arise out of the same transaction,

occurrence, or series of transactions or occurrences.

       14.     Defendant is an entity and/or individual who, upon information and belief, resides

in the People’s Republic of China or other foreign jurisdictions. Defendant conducts business

throughout the United States, including within Illinois and in this Judicial District, through the

operation of the fully interactive commercial websites and online marketplaces operating under

the Walmart brand. Defendant targets the United States, including Illinois, and has offered to sell

and, on evidence, has sold and continues to sell counterfeit LELINTA and SAYFUT products to

consumers within the United States, including Illinois and in this Judicial District.

       15.     The success of the LELINTA and SAYFUT brands have resulted in their

counterfeiting. The Plaintiff has identified various products on Walmart.com, including from the

Defendant as presented, which were offered, and continue to be offered, for sale, and import.



                                                  4
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 5 of 11 PageID #:5



Defendant counterfeits LELINTA and SAYFUT products and offer them to consumers in this

Judicial District and throughout the United States.

        16.     Plaintiff has not licensed or authorized any third-part, Defendant included, to use

its LELINTA and SAYFUT trademarks, and the Defendant is not an authorized retailer of

genuine LELINTA or SAYFUT products.

        17.     In addition to operating under multiple fictitious names, Defendant in this case

and defendants in other online counterfeiting cases use a variety of methods to evade

enforcement efforts including simply registering new online marketplace accounts once they

receive notice of a lawsuit and operating multiple credit card merchant accounts to evade

collection efforts by Plaintiffs armed with enforceable judgments. Upon information and belief,

Defendant maintains off-shore bank accounts and regularly move funds from their online money

accounts, in this case the Walmart-partnered Payoneer Inc., to off-shore bank accounts outside

the jurisdiction of this Court.

        18.     Defendant, without any authorization or license from Plaintiff, has knowingly and

willfully used and continues to use the LELINTA and SAYFUT trademarks in connection with

the advertisement, distribution, offering for sale, and sale of counterfeit LELINTA and SAYFUT

products into the United States and Illinois over the Internet. Defendant’s Walmart.com seller

account shipped counterfeit products to the United States, including Illinois, and has in fact sold

or offered for sale the products during the course of Plaintiff’s preliminary investigations.

        19.     Defendant’s use of the LELINTA and SAYFUT trademark in connection with the

advertising, distribution, offering for sale, and sale of counterfeit LELINTA and SAYFUT

products, including the sale of counterfeit LELINTA and SAYFUT products into Illinois, is




                                                 5
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 6 of 11 PageID #:6



likely to cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Plaintiff.



                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       20.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 19.

       21.     This is a trademark infringement action against Defendant based on their

unauthorized use in commerce of counterfeit imitations of the registered LELINTA or SAYFUT

trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The LELINTA and SAYFUT trademarks are distinctive, registered marks.

       22.     Defendant has sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products in connection with

the LELINTA or SAYFUT trademarks without Plaintiff’s permission.

       23.     Plaintiff is the exclusive owner of the LELINTA and SAYFUT trademarks. The

United States Registration for the LELINTA trademark (Exhibit A) and SAYFUT trademark

(Exhibit B) are in full force and effect. Upon information and belief, Defendant has knowledge

of Plaintiff’s rights in the LELINTA and SAYFUT trademarks and are willfully infringing and

intentionally using counterfeits of the LELINTA and SAYFUT trademarks. Defendant’s willful,

intentional and unauthorized use of the LELINTA and SAYFUT trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin of the counterfeit goods.

       24.     Defendant’s activities constitute willful trademark infringement and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                  6
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 7 of 11 PageID #:7



       25.     Plaintiff has no adequate remedy at law, and if Defendant’s actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill

associated with the LELINTA and SAYFUT marks.

       26.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendant’s wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit LELINTA and SAYFUT products.



                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       27.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 26.

       28.     Defendant’s promotion, marketing, offering for sale, and sale of counterfeit

LELINTA and SAYFUT products has created and is creating a likelihood of confusion, mistake,

and deception among the general public as to the affiliation, connection, or association with

Plaintiff or the origin, sponsorship, or approval of Defendant’s counterfeit LELINTA and

SAYFUT products by Plaintiff.

       29.     By using the LELINTA and SAYFUT trademarks in connection with the sale of

counterfeit LELINTA and SAYFUT products, Defendant creates a false designation of origin

and a misleading representation of fact as to the origin and sponsorship of the counterfeit

LELINTA and SAYFUT products.

       30.     Defendant’s false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the counterfeit LELINTA and SAYFUT products to the general

public is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.




                                                 7
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 8 of 11 PageID #:8



       31.     Plaintiff has no adequate remedy at law and, if Defendant’s actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of

the LELINTA and SAYFUT brands.



                              COUNT III
 VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT (815
                           ILCS § 510, et seq.)

       32.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 31.

       33.     Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off their counterfeit LELINTA and SAYFUT products as those of Plaintiff, causing a

likelihood of confusion and/or misunderstanding as to the source of their goods, causing a

likelihood of confusion and/or misunderstanding as to an affiliation, connection, or association

with genuine LELINTA and SAYFUT products, representing that their products have Plaintiff’s

approval when they do not, and engaging in other conduct which creates a likelihood of

confusion or misunderstanding among the public.

       34.     The foregoing Defendant’s acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       35.     Plaintiff has no adequate remedy at law, and Defendant’s conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendant’s unlawful activities.



                                         JURY DEMAND




                                                  8
      Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 9 of 11 PageID #:9



       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1.      That Defendant their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

               a. using the LELINTA or SAYFUT trademarks or any reproductions, counterfeit

                   copies, or colorable imitations thereof in any manner in connection with the

                   distribution, marketing, advertising, offering for sale, or sale of any product

                   that is not a genuine LELINTA or SAYFUT product or is not authorized by

                   Plaintiff to be sold in connection with the LELINTA or SAYFUT trademarks;

               b. passing off, inducing, or enabling others to sell or pass off any product as a

                   genuine LELINTA or SAYFUT product or any other product produced by

                   Plaintiff that is not Plaintiff’s or not produced under the authorization, control,

                   or supervision of Plaintiff and approved by Plaintiff for sale under the

                   LELINTA and SAYFUT trademarks;

               c. further infringing the LELINTA and SAYFUT trademarks and damaging

                   Plaintiff’s goodwill;

               d. otherwise competing unfairly with Plaintiff in any manner;

               e. shipping, delivering, manufacturing, holding for sale, transferring or otherwise

                   moving, storing, distributing, returning, or otherwise disposing of, in any



                                                  9
    Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 10 of 11 PageID #:10



                   manner, products or inventory not manufactured by or for Plaintiff, nor

                   authorized by Plaintiff to be sold or offered for sale, and which bear any

                   Plaintiff trademark, including the LELINTA and SAYFUT trademarks, or any

                   reproductions, counterfeit copies, or colorable imitations thereof;

               f. using, linking to, transferring, selling, exercising control over, or otherwise

                   owning the Online Marketplace Accounts or websites, or any other online

                   marketplace account or website that is being used to sell or is the means by

                   which Defendant could continue to sell counterfeit LELINTA or SAYFUT

                   products; and

       2.      That Defendant, within fourteen (14) days after service of judgment with notice of

entry thereof upon them, be required to file with the Court and serve upon Plaintiff a written

report under oath setting forth in detail the manner and form in which Defendant has complied

with paragraph 1, a through f, above;

       3.      Entry of an Order that, upon Plaintiff’s request, those in privity with Defendant

and those with notice of the injunction, including any online marketplaces and any related

Walmart.com entities, social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet

search engines such as Google, Bing and Yahoo, web hosts for the Defendant Domain Names,

and domain name registrars, shall:

               a. disable and cease providing services for any accounts through which

                   Defendant engages in the sale of counterfeit LELINTA or SAYFUT products

                   using the LELINTA or SAYFUT trademarks;




                                                10
    Case: 1:18-cv-07519 Document #: 1 Filed: 11/13/18 Page 11 of 11 PageID #:11



              b. disable and cease displaying any advertisements used by or associated with

                  Defendant in connection with the sale of counterfeit LELINTA or SAYFUT

                  products using the LELINTA or SAYFUT trademarks; and

       4.     That Defendant accounts for and pays to Plaintiff all profits realized by Defendant

by reason of Defendant’s unlawful acts herein alleged, and that the amount of damages for

infringement of the LELINTA or SAYFUT trademarks be increased by a sum not exceeding

three times the amount thereof as provided by 15 U.S.C. § 1117;

       5.     In the alternative, that Plaintiff be awarded statutory damages pursuant to 15

U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the LELINTA or SAYFUT

trademarks;

       6.     That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       7.     Award any and all other relief that this Court deems just and proper.



DATED November 13, 2018                     Respectfully submitted,

                                                    /s/ Ge (Linda) Lei     ___________
                                                    Ge (Linda) Lei
                                                    203 N. LaSalle St., Suite 2100
                                                    Chicago, IL 60601
                                                    Linda.lei@getechlaw.com
                                                    312-888-6633

                                                    ATTORNEY FOR PLAINTIFF Zhi Hu




                                               11
